Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
This application, filed 05/21/2020, claims priority from provisional application 62852110, filed 05/23/2019. 

Status of Claims and Response to Restriction Requirement
Claims 1-22 are pending as of the response filed on 7/20/22. Applicant's election with traverse of CSA-44 as the species of compound, and the method of treatment recited in claim 11, “hair stimulation and/or hair loss prevention independent of antimicrobial treatment of the treatment composition” in the reply filed on 7/20/22 is acknowledged
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
.  Applicants have asserted the elected species are encompassed by claims 1-18 and 20-22. The traversal is on the ground(s) that some CSA compounds with ester linkages, such as CSA-148, are patentably distinct from other CSA with ester linkages, such as CSA-44, for reasons independent of the mere existence of an ester linkage.  This is not found persuasive because as noted in the restriction requirement mailed on 2/16/22, the term CSA includes a large number of compounds with different structures and linkages, therefore, a search and examination of one species would not nearly encompass the extensive number of other species claimed.
The requirement is still deemed proper and is therefore made FINAL.
In addition to the elected compound and elected condition, examination was extended to stimulation of osteogenesis, treatment of osteoarthritis, and treatment of dermal tissue wounds with the elected compound, CSA-44, to provide compact prosecution, with the understanding that search and examination was not extended to the full scope of the claimed species, in accordance with MPEP 803.02. 
Claims 1-22 were examined and are rejected. 

Claim Rejections-35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 recites the limitation, “wherein at least some of the hair stimulation and/or hair loss prevention activity of the treatment composition is independent of antimicrobial activity of the treatment composition”. This claim is indefinite, as it is not certain what is meant by “wherein at least some of the hair stimulation and/or hair loss prevention activity” is independent of the antimicrobial activity. What specifically is meant by “some”?; is this to mean that some components of the composition provide antimicrobial activity effects, while other components provide hair stimulation or hair loss prevention activity? Furthermore, claim 8, from which claim 11 indirectly depends from, recites the hair loss at the dermal region to be associated with microbial infection, thereby implying that the hair loss and microbial infection are linked. The metes and bounds of the claim aren’t clear. 


Claim Rejections-35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim(s) 1-6, 12, 15-16, and 19-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genberg, et. al., WO 2013040265 A1, publ. 3/21/2013. 
The claims are drawn to a method of regenerating tissue and/or preventing tissue atrophy comprising providing a treatment including one or more CSA compounds in a carrier; administering the treatment composition to a targeted tissue of a subject; and the treatment composition stimulating tissue regeneration and/or preventing tissue atrophy at the targeted tissue to which it is applied. The claims have been examined with respect to the elected species of CSA-44 as the CSA compound
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
. 
Genberg teaches compositions and methods for promoting osteogenesis in a subject comprising administering a therapeutically effective amount of at least one cationic steroid antimicrobial (CSA) (title & abstract; para [0002]). Genberg teaches osteogenesis as the process of laying down new bone by via osteoblasts, which is synonymous with bone tissue formation (para [0003]). Genberg teaches the CSAs promote bone formation and bone healing, and that the compositions comprising at least one CSA can be used in the treatment of broken bones and bone diseases (para [0005]). Genberg teaches a method of promoting osteogenesis in a subject in need of treatment for a broken bone or a bone disease comprising administering at least one CSA, or a pharmaceutical salt thereof (para [0006]). Genberg teaches bone diseases to be treated include osteoarthritis (para [0008], [0151]; p. 71, claim 34). Genberg exemplifies the elected species as a CSA compound (para [0023], [0112] ): 
    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale
. The compound has ester, e.g., hydrolysable linkages. Genberg teaches an embodiment wherein a composition comprising a CSA compound is delivered localy directly to the site of action (para [0171]), as well as directly to the bone (para [0159]). Treatment of humans and non-human mammals is taught (para [0123]). Suitable excipients for CSA compositions include water, ethanol, DMSO, and glycerol (para [0129], [0140]). Types of compositions include ointments, creams, and powders (para [0126], [0165]). Genberg teaches BMP was upregulated in hMSC (human mesenchymal stem cells, found in bone marrow) after being contacted with a CSA compound, including CSA-44 (Figs. 1 &3, para [0027], [0029]). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have induced osteogenesis, i.e., regenerated bone tissue in a subject in need thereof comprising administering to targeted bone tissue a therapeutically effective amount of the elected CSA compound, CSA-44, in consideration of the teachings of Genberg. Genberg teaches administering a therapeutically effective amount of a CSA compound, with CSA-44 exemplified, for promoting new bone material growth in a subject in need of such treatment, such as a subject having a broken bone or a bone disorder such as osteoarthritis. Genberg further teaches localized delivery to the desired site, such as directly to bone tissue. As such, one of ordinary skill in the art would have arrived at the claimed method of regenerating bone tissue in a subject in need thereof comprising administering to targeted bone tissue an effective amount of CSA-44, and have had a reasonable expectation of success. Genberg further teaches the CSA compounds, including CSA-44, stimulate BMP expression in hMSC; it would have been prima facie obvious therefore by administering the CSA-44 composition directly to targeted bone tissue in a subject in need thereof that local hMSC would have been stimulated to produce BMP. As Genberg teaches an in vivo method, it would have been prima facie obvious to have administered the CSA-44 composition without separately collecting, mixing, or culturing stem cells, as recited by claim 22. 

Claim(s) 1-6, 12, 15-16, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Savage et. al., US 20170258963 A1, publ. 9/14/2017 (cited in an IDS).
The claims are directed to a method of regenerating dermal tissue comprising administering a composition comprising the elected CSA compound, CSA-44, in a carrier, to a targeted dermal tissue of a subject; and the treatment composition stimulating tissue regeneration at the targeted tissue to which it is applied. 
Savage teaches CSA compounds that are incorporated into dermal treatment composition to provide antimicrobial, anti-inflammatory, anti-swelling, and tissue healing properties when applied at the treatment site (title & abstract; para [0003], [0009]). Savage further teaches the dermal treatment induces an increased rate of tissue healing by causing increases in fibroblastic migration and enhanced epithelial growth factors at the treatment site (para [0014]). The CSA compounds have hydrolysable linkages, in particular ester linkages (para [0026-0028]). CSA-44 is taught as an example CSA compound (see sheet 2 of 14; para [0031]). Savage teaches applying the CSA composition directly to a subject’s dermal tissues for treatment (para [0037-0038]). Regeneration of traumatized tissue is taught (para [0060]). Savage teaches application of the CSA composition to a dermal site to kill a wide variety of microbes (para [0056]), and to control microbial growth to suppress infection (para [0015], [0027], [0050]). Treatment to dermal wound sites is taught (para [0037], [0044], [0050]). Savage teaches treatment of non-human animals, i.e., rabbits and mice, in several experimental examples (para [0067], [0075]); however, as humans are well known in the art to comprise the patient population to experience dermal wounds, it would have been prima facie obvious to have applied the treatment method to a human subject. Savage teaches contacting human MSC (mesenchymal stem cells, found in bone marrow) with CSA compounds, including CSA-44, resulted in modulation of various genes associated with inflammation (para [0062-0066]). As such, one of ordinary skill in the art would have arrived at the claimed method of regenerating traumatized dermal tissue in a subject in need thereof comprising administering to targeted dermal tissue an effective amount of CSA-44, and have had a reasonable expectation of success. Since Savage teaches the CSA compounds, including CSA-44, modulate gene expression in hMSC, it would have been prima facie obvious therefore by administering the CSA-44 composition directly to targeted dermal tissue in a subject in need thereof that local hMSC would have been stimulated. As Savage teaches an in vivo method, it would have been prima facie obvious to have administered the CSA-44 composition without separately collecting, mixing, or culturing stem cells, as recited by claim 22. 


Claim(s) 1-13, 15-16, 18, and 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genberg, US 20130243823 A1, publ. 9/19/2013 (cited in IDS).
The claims are directed to a method of regenerating dermal tissue comprising administering a composition comprising the elected CSA compound, CSA-44, in a carrier, to a targeted dermal tissue of a subject; the treatment composition stimulating tissue regeneration at the targeted tissue to which it is applied; and wherein the treatment composition stimulates hair growth and/or prevents hair loss at the dermal region to which it is applied. 
Genberg teaches a method for increasing the rate of healing of a tissue wound comprising administering a composition comprising a therapeutically effective amount of at least one CSA compound (title & abstract; para [0003], [0010]). Genberg teaches the tissue wound healing effect of the CSA compounds is distinct from the known anti-microbial effects of these compounds (para [0011]). Genberg teaches the increased rate of tissue healing is caused by enhancement of fibroblastic migration, and enhanced epithelial growth factors at the wound site; furthermore, CSA compounds are taught to be active against foreign microbes (para [0012]). Genberg includes the following CSA compound in a particular embodiment, or a pharmaceutically acceptable salt thereof (para [0029-0030], [0105]):  
    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale
. This compound has an ester, e.g., hydrolysable linkage. Genberg teaches applying the composition to the tissue wound (para [0114]). Topical or dermal delivery is taught (para [0144]). Various dosage forms, including lotions, creams, sprays, and ointments, are taught (para [0135], [0151]). Wounds penetrating partial and/or all layers of skin are taught to be treated by the compositions (para [0132]). Genberg teaches an example wherein a show mare having a fungal infection of the skin was treated with a 0.04% solution of CSA-44 in water, which resulted in complete regrowth, i.e., regeneration, of normal skin and hair (para [0159]). Therefore, Genberg teaches treatment of a fungal infection of the skin (dermatophytes) with associated hair loss by administering CSA-44, which resulted in regeneration of normal skin and hair at the infection site. Genberg also teaches application of a CSA resulted in an upregulation of growth factors in human mesenchymal stem cells (para [0161]). Therefore, one of ordinary skill in the art would have found it prima facie obvious from Genberg that application of CSA-44 to dermal wound tissue would have resulted in local human mesenchymal stem cell stimulation. In vitro, in vivo, or both types of treatment are taught (para [0114]). As Genberg teaches an in vivo method, it would have been prima facie obvious to have administered the CSA-44 composition without separately collecting, mixing, or culturing stem cells, as recited by claim 22. 
Regarding the limitation of claim 11, “wherein at least some of hair stimulation and/or hair loss prevention activity of the treatment composition is independent of antimicrobial activity of the treatment composition”; and the limitation of claim 18, “wherein the treatment composition regenerates hair growth at about 1.2 to 5 times or about 1.5 to 3 times the rate without a CSA-based treatment”, it would have been prima facie obvious, for the reasons discussed above, to have regenerated tissue growth at a dermal wound site, including a site infected with fungi comprising applying CSA-44 in a composition directly to the wound site, resulting in regrowth of tissue and hair. As such, it would have been prima facie obvious that by applying the same composition as claimed to regenerate tissue and hair as claimed, the result of treatment would have been the same as recited in claim 11 and claim 18. 


Claim(s) 14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Genberg, US 20130243823 A1, publ. 9/19/2013 (cited in IDS) as applied to claims 1-13, 15-16, 18, and 20-22 above, and further in view of Sentamilselvi et. al., Int. J. Trichology, vol. 1(2), pp. 100-108, publ. July 2009.
The claims are directed to a method of regenerating dermal tissue comprising administering a composition comprising the elected CSA compound, CSA-44, in a carrier, to a targeted dermal tissue of a subject; the treatment composition stimulating tissue regeneration at the targeted tissue to which it is applied; wherein the treatment composition stimulates hair growth and/or prevents hair loss at the dermal region to which it is applied; wherein the subject is a human and the dermal region is the scalp; and wherein the treatment composition is incorporated into a shampoo, conditioner, or hair-care product. 
Genberg teaches as discussed previously; furthermore, Genberg teaches treatment of a human as well as various non-human mammals, e.g., horses (para [0131]). Therefore, it would have been prima facie obvious to have regenerated tissue and hair growth at a dermal wound site due to fungal infection comprising applying CSA-44 directly to the dermal wound site, wherein the subject is a human. However, Genberg doesn’t teach or suggest treating a scalp, or a shampoo, conditioner, or other hair-care product. 
Sentamilselvi teaches trichomycoses as diseases of the hair, causing hair loss, due to fungal infection (p. 100, 1st para). Dermatophytes, including those that impact humans and non-human animals, cause trichomycoses (p. 100, 2nd-3rd para & table 1-2). Fungi can infect sebum-rich areas such as the scalp, resulting in irritation and dermal wounds (p. 101, right col., 1st full para-p. 104, left col., top para; p. 102, Fig. 5). Sentamilselvi teaches management of dermatophytic trichomycoses involves topical application of antifungals in lotions and shampoos (p. 104, right col., 2nd full para-p. 105, left col., top para; p. 105, right col., last para-p. 106, left col., top para). 
It would have been prima facie obvious to one of ordinary skill in the art, before the effective filing date of the claims to have treated a human subject having a fungal skin infection at a scalp resulting in a dermal wound and hair loss, comprising applying a shampoo composition comprising CSA-44 directly to the infected scalp, resulting in tissue and hair regeneration, in consideration of the combined teachings of Genberg and Sentamilselvi. Genberg teaches an example wherein a show mare having a fungal infection of the skin was treated with a 0.04% solution of CSA-44 in water, which resulted in complete regrowth, i.e., regeneration, of normal skin and hair, in addition to treatment of humans. Additionally, Sentamilselvi teaches fungal skin infections in humans, including of the scalp, to cause hair loss, and treatment involves application of antifungal compositions, in the form of shampoos. As CSA-44 also has antifungal activity, it would have been prima facie obvious to have treated a dermal scalp wound caused by fungal infection in a human comprising topically applying directly to the scalp a shampoo composition comprising CSA-44, with the reasonable expectation that tissue and hair regeneration would have resulted. 


Claim Rejections-Nonstatutory Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-2, 7, 9-12, 14, 17, and 20-29 of U.S. Patent No. 9603859 B2. The claims of the current application are drawn to a method of regenerating tissue and/or preventing tissue atrophy comprising providing a treatment including one or more CSA compounds in a carrier; administering the treatment composition to a targeted tissue of a subject; and the treatment composition stimulating tissue regeneration and/or preventing tissue atrophy at the targeted tissue to which it is applied. The claims of USP ‘859 are drawn to a method of increasing the rate of healing of a tissue wound comprising identifying a subject in need of accelerated healing of a tissue wound; and contacting the tissue wound with an effective amount of a CSA compound. The elected compound, CSA-44, is included within the claims of USP ‘859 (see claim 29). As the claims of the current application are broadly drawn to stimulating tissue regeneration by contacting a targeted tissue with a CSA compound, it would have been prima facie obvious to have applied the instantly claimed method to wound tissue, e.g., regenerating tissue at a wound site or stimulating healing as claimed in USP ‘859, known as new tissue growth. The instant and patented claims are as such obvious variants and are not patentably distinct. 


Claims 1-6 and 12 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6, 8-11, 13, 15, and 19-29 of U.S. Patent No. 9161942 B2. The claims of the current application are drawn to a method of regenerating tissue and/or preventing tissue atrophy comprising providing a treatment including one or more CSA compounds in a carrier; administering the treatment composition to a targeted tissue of a subject; and the treatment composition stimulating tissue regeneration and/or preventing tissue atrophy at the targeted tissue to which it is applied. The claims of USP ‘942 are drawn to a method of increasing the rate of healing of a tissue wound comprising identifying a subject in need of accelerated healing of a tissue wound; and contacting the tissue wound with an effective amount of a CSA compound. The elected compound, CSA-44, is included within the claims of USP ‘942 (see claim 29). As the claims of the current application are broadly drawn to stimulating tissue regeneration by contacting a targeted tissue with a CSA compound, it would have been prima facie obvious to have applied the instantly claimed method to wound tissue, e.g., regenerating tissue at a wound site, e.g., stimulating healing as claimed in USP ‘942. The instant and patented claims are as such obvious variants and are not patentably distinct. 


Information Disclosure Statements
The IDS filed on 7/9/20, 8/14/20, 9/16/20, 9/23/20, 7/20/21, 8/9/21, 9/14/21, 12/9/21, and 8/22/22 have been considered. 


Conclusion
Claims 1-22 were examined and are rejected. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SARAH PIHONAK whose telephone number is (571)270-7710. The examiner can normally be reached Monday-Friday 9:00-5:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on 571-270-5239. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

SARAH . PIHONAK
Primary Examiner
Art Unit 1627



/SARAH PIHONAK/Primary Examiner, Art Unit 1627